Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED OFFICE ACTION

Status of Claims

Claims 1-9,21-30 are pending in this Office Action.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 05/31/2022 and 12/28/2021 have been considered.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


1.	Claims 1,5 and 6   are rejected under 35 U.S.C 103 as being patentable over Kun Zheng(NPL Doc.: “Using Vehicle Synthesis Generative Adversarial Networks to Improve Vehicle Detection in Remote Sensing Images,” 4 September 2019, IEEE TRANSACTIONS ON POWER DELIVERY, ISPRS Int. J. Geo-Inf. 2019, 8, 390;Pages 1-9) in view of  Diana Sadykova(NPL Doc.: “IN-YOLO: Real-Time Detection of Outdoor High Voltage Insulators Using UAV Imaging,” September 30, 2019, IEEE TRANSACTIONS ON POWER DELIVERY, VOL. 35, NO. 3, JUNE 2020,Pages 1599-1600).


As per claim 1,   Kun Zheng teaches receiving an input image of an area in a first geographical region ( Page 3- Figure 2- Original Image within a geographical area) ; generating, from the input image and using a generative adversarial network ( Page 3- Figure 2- Residual Generator (G)  and 2.1 – Generative Adversarial Networks) , a generative adversarial network output including a corresponding reference image (Page 3- Figure 2- Generated Image )  ; and generating, by an object detection model and from the reference image ( object detection method taught within Page and 2.1 – Generative Adversarial Networks)
	Kun Zheng does not explicitly teach A method of predicting locations of utility assets , the method comprising :an object detection model   output including bounding box data that identifies respective locations of one or more utility assets with reference to the input image .  
Within analogous art, Diana Sadykova teaches A method of predicting locations of utility assets ( Page 1599- Col. 2- “…The prediction of an object byYOLOv2 is based on probability score of an object being inside of certain bounding box….”) , the method comprising :an object detection model  ( Page 1559- Col. 2- “…The detailed explanation of YOLO detection model is shown in Section II;…”)  output including bounding box data that identifies respective locations of one or more utility assets with reference to the input image ( bounding box for identifying utility assets shown within Page 1559- Fig. 1 – (b) bounding box per grid cell and Page 1600- Fig. 3 – bounding boxes within insulator of utility assets and Page 1559- col. 2- “…object being inside of certain bounding box. In the first stage, the input image is separated into S×S parts as in Fig. 1a. Each grid cell is then used to detect an object, which has its center located inside a grid cell using B anchor or priors bounding boxes, as shown in Fig. 1b. The final bounding box is found using non-maximum suppression (NMS) algorithm (see Fig. 1c)….”) .  
 	One of ordinary skill in the art would have been motivated to combine the teaching of Diana Sadykova within the modified teaching of the Using Vehicle Synthesis Generative Adversarial Networks to Improve Vehicle Detection in Remote Sensing Images mentioned by Kun Zheng because the IN-YOLO: Real-Time Detection of Outdoor High Voltage Insulators Using UAV Imaging mentioned by Diana Sadykova provides a system and method for implementing the detection of insulator images within power lines utilizing neural network models. 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the IN-YOLO: Real-Time Detection of Outdoor High Voltage Insulators Using UAV Imaging mentioned by Diana Sadykova  within the modified teaching of the Using Vehicle Synthesis Generative Adversarial Networks to Improve Vehicle Detection in Remote Sensing Images mentioned by Kun Zheng for implementation a system and method for the detection of insulator images within power lines utilizing neural network models.

As per Claim 5, Combination of Kun Zheng and Diana Sadykova teach claim 1,
Kun Zheng teaches wherein the object detection model output is incorporated in a copy of the input image (Page 3- Figure  2 –original image  and the generated image  vehicle have the same copy of the same vehicle image).  

As per Claim 6, Combination of Kun Zheng and Diana Sadykova teach claim 1,
Kun Zheng teaches wherein the object detection model output is data separate from the input image (Page 3- Figure  2 –original image  and the generated image  vehicle separation is shown).  


2.	Claims 21,25,26 and 30    are rejected under 35 U.S.C 103 as being patentable over Kun Zheng(NPL Doc.: “Using Vehicle Synthesis Generative Adversarial Networks to Improve Vehicle Detection in Remote Sensing Images,” 4 September 2019, IEEE TRANSACTIONS ON POWER DELIVERY, ISPRS Int. J. Geo-Inf. 2019, 8, 390;Pages 1-9) in view of  Diana Sadykova(NPL Doc.: “IN-YOLO: Real-Time Detection of Outdoor High Voltage Insulators Using UAV Imaging,” September 30, 2019, IEEE TRANSACTIONS ON POWER DELIVERY, VOL. 35, NO. 3, JUNE 2020,Pages 1599-1600) in further view of Ros Sanchez et al. (USPUB 20190370666, filed 05/31/2018).

As per claim 21,   Kun Zheng teaches receiving an input image of an area in a first geographical region ( Page 3- Figure 2- Original Image within a geographical area) ; generating, from the input image and using a generative adversarial network ( Page 3- Figure 2- Residual Generator (G)  and 2.1 – Generative Adversarial Networks) , a generative adversarial network output including a corresponding reference image (Page 3- Figure 2- Generated Image )  ; and generating, by an object detection model and from the reference image ( object detection method taught within Page and 2.1 – Generative Adversarial Networks)
	Kun Zheng does not explicitly teach A system comprising: an object detection model output including bounding box data that identifies respective locations of one or more utility assets with reference to the input image.  
However, within analogous art, Diana Sadykova teaches A system ( System taught within Page1599- Col. 2- “…real-time system…”)  comprising: an object detection model output including bounding box data that identifies respective locations of one or more utility assets with reference to the input image ( bounding box for identifying utility assets shown within Page 1559- Fig. 1 – (b) bounding box per grid cell and Page 1600- Fig. 3 – bounding boxes within insulator of utility assets and Page 1559- col. 2- “…object being inside of certain bounding box. In the first stage, the input image is separated into S×S parts as in Fig. 1a. Each grid cell is then used to detect an object, which has its center located inside a grid cell using B anchor or priors bounding boxes, as shown in Fig. 1b. The final bounding box is found using non-maximum suppression (NMS) algorithm (see Fig. 1c)….”) .  
 	One of ordinary skill in the art would have been motivated to combine the teaching of Diana Sadykova within the modified teaching of the Using Vehicle Synthesis Generative Adversarial Networks to Improve Vehicle Detection in Remote Sensing Images mentioned by Kun Zheng because the IN-YOLO: Real-Time Detection of Outdoor High Voltage Insulators Using UAV Imaging mentioned by Diana Sadykova provides a system and method for implementing the detection of insulator images within power lines utilizing neural network models. 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the IN-YOLO: Real-Time Detection of Outdoor High Voltage Insulators Using UAV Imaging mentioned by Diana Sadykova  within the modified teaching of the Using Vehicle Synthesis Generative Adversarial Networks to Improve Vehicle Detection in Remote Sensing Images mentioned by Kun Zheng for implementation a system and method for the detection of insulator images within power lines utilizing neural network models.
	Combination of Kun Zheng and Diana Sadykova does not explicitly teach at least one processor; and a data store coupled to the at least one processor having instructions stored thereon which, when executed by the at least one processor, causes the at least one processor to perform operations 
	However, within analogous art, Ros Sanchez et al. teaches at least one processor ( Processor teaches within Paragraphs [0070-0071]) ; and a data store coupled to the at least one processor having instructions stored thereon which, when executed by the at least one processor ( storage medium taught within Paragraph [0080]) , causes the at least one processor to perform operations  ( instruction execution system taught within Paragraph [0080]) 
 	One of ordinary skill in the art would have been motivated to combine the teaching of Ros Sanchez et al.  within the combined modified teaching of the Using Vehicle Synthesis Generative Adversarial Networks to Improve Vehicle Detection in Remote Sensing Images mentioned by Kun Zheng and the IN-YOLO: Real-Time Detection of Outdoor High Voltage Insulators Using UAV Imaging mentioned by Diana Sadykova because the System and method for generating improved synthetic images mentioned by Ros Sanchez et al. provides a system and method for implementing plurality of neural networks for generating object detection within images.  
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System and method for generating improved synthetic images mentioned by Ros Sanchez et al.  within the combined modified teaching of the Using Vehicle Synthesis Generative Adversarial Networks to Improve Vehicle Detection in Remote Sensing Images mentioned by Kun Zheng and the IN-YOLO: Real-Time Detection of Outdoor High Voltage Insulators Using UAV Imaging mentioned by Diana Sadykova for implementation a system and method with plurality of neural networks for generating object detection within images.  


As per Claim 25, Combination of Kun Zheng and Diana Sadykova and  Ros Sanchez et al. teach claim 21,
The limitation within claim 25 is similar to the limitations within claim 5 ,therefore the prior art within claim 5 teaches the claim limitation within 25.  

As per Claim 26, Combination of Kun Zheng and Diana Sadykova and  Ros Sanchez et al. teach claim 21,
The limitation within claim 26 is similar to the limitations within claim 6 ,therefore the prior art within claim 6 teaches the claim limitation within 26.  

As per claim 30,  The limitation within claim 30 is similar to the limitations within claim 21,therefore the prior art within claim 21 teaches the claim limitation within 30.  

3.	Claims 2,7 and 8     are rejected under 35 U.S.C 103 as being patentable over Kun Zheng(NPL Doc.: “Using Vehicle Synthesis Generative Adversarial Networks to Improve Vehicle Detection in Remote Sensing Images,” 4 September 2019, IEEE TRANSACTIONS ON POWER DELIVERY, ISPRS Int. J. Geo-Inf. 2019, 8, 390;Pages 1-9) in view of  Diana Sadykova(NPL Doc.: “IN-YOLO: Real-Time Detection of Outdoor High Voltage Insulators Using UAV Imaging,” September 30, 2019, IEEE TRANSACTIONS ON POWER DELIVERY, VOL. 35, NO. 3, JUNE 2020,Pages 1599-1600) in further view of Nguyen (NPL Doc. : “Automatic autonomous vision-based power line inspection: A review of current status and the potential role of deep learning”, Electrical Power and Energy Systems 99 (2018) 107–120, Pages 109-117).

As per Claim 2, Combination of Kun Zheng and Diana Sadykova teach claim 1,
Combination of Kun Zheng and Diana Sadykova does not explicitly teach  wherein generating a reference image further comprises: selecting as the generative adversarial network a network that corresponds to the first geographical region from a plurality of candidate generative adversarial networks that correspond respectively to different geographical regions.  
Within analogous art , Nguyen wherein generating a reference image further comprises: selecting as the generative adversarial network a network that corresponds to the first geographical region from a plurality of candidate generative adversarial networks that correspond respectively to different geographical regions( GANs and the identification of ROI ( region of interest) as reference image identification from captured low and high resolution images of the  vegetation encroachment monitoring and icing detection and measurement, a power line detection pipeline taught within Page 117 – Col. 1 and Page 118 – Col. 1) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Nguyen within the combined modified teaching of the Using Vehicle Synthesis Generative Adversarial Networks to Improve Vehicle Detection in Remote Sensing Images mentioned by Kun Zheng and the IN-YOLO: Real-Time Detection of Outdoor High Voltage Insulators Using UAV Imaging mentioned by Diana Sadykova because the Automatic autonomous vision-based power line inspection: A review of current status and the potential role of deep learning mentioned by Nguyen provides a system and method for implementing the reliability and availability of power lines utilizing automatic autonomous vision-based power line inspection (ABSTRACT). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Automatic autonomous vision-based power line inspection: A review of current status and the potential role of deep learning mentioned by Nguyen  within the combined modified teaching of the Using Vehicle Synthesis Generative Adversarial Networks to Improve Vehicle Detection in Remote Sensing Images mentioned by Kun Zheng and the IN-YOLO: Real-Time Detection of Outdoor High Voltage Insulators Using UAV Imaging mentioned by Diana Sadykova for implementation a system and method for maintaining  reliability and availability of power lines utilizing automatic autonomous vision-based power line inspection (ABSTRACT).

 As per Claim 7, Combination of Kun Zheng and Diana Sadykova teach claim 1,
Kun Zheng does not explicitly teach wherein the input image is a satellite image, an aerial image, a drone image, or a street-level image.
Within analogous art, Nguyen teaches wherein the input image is a satellite image, an aerial image, a drone image, or a street-level image(Page 109, Col.1 - 3.1 – Power line inspection methods).  

 As per Claim 8, Combination of Kun Zheng and Diana Sadykova teach claim 1,
 Combination of Kun Zheng and Diana Sadykova  does not explicitly teach wherein the one or more utility assets comprise a line, a pole, a crossarm, a transformer, a switch, an insulator, a recloser, a sectionalizer, a capacitor bank, including switched capacitors, a load tap changer, or a tap.  
Within analogous art, Nguyen teaches wherein generating an output that identifies respective locations of one or more utility assets comprises generating an output that identifies one or more of a line, a pole, a crossarm, a transformer, a switch, an insulator, a recloser, a sectionalizer, a capacitor bank, including switched capacitors, a load tap changer, or a tap(various power line component inspection from images inputted from UAV taught within Page 109, Col. 2 – 3.2. Power line inspection tasks). 


4.	Claims 3,4,23 and 24     are rejected under 35 U.S.C 103 as being patentable over Kun Zheng(NPL Doc.: “Using Vehicle Synthesis Generative Adversarial Networks to Improve Vehicle Detection in Remote Sensing Images,” 4 September 2019, IEEE TRANSACTIONS ON POWER DELIVERY, ISPRS Int. J. Geo-Inf. 2019, 8, 390;Pages 1-9) in view of  Diana Sadykova(NPL Doc.: “IN-YOLO: Real-Time Detection of Outdoor High Voltage Insulators Using UAV Imaging,” September 30, 2019, IEEE TRANSACTIONS ON POWER DELIVERY, VOL. 35, NO. 3, JUNE 2020,Pages 1599-1600) in further view of Ros Sanchez et al. (USPUB 20190370666, filed 05/31/2018).


As per Claim 3, Combination of Kun Zheng and Diana Sadykova teach claim 1,
Combination of Kun Zheng and Diana Sadykova does not explicitly teach wherein the object detection model is a convolutional neural network that has been trained on training images that are labeled with labels identifying utility assets shown in the training images and that were taken of areas in a second geographical region.  
Within analogous art, Ros Sanchez et al. teaches wherein the object detection model is a convolutional neural network ( CNN taught within Paragraph [0036]) that has been trained on training images that are labeled with labels identifying utility assets ( Labeling of the components from the image taught within Paragraphs [0033] and [0040-0041])  shown in the training images and that were taken of areas in a second geographical region ( Training images taught within Paragraphs [0049] , [0051] and  geographical locations of the images within Paragraphs [0055-0056]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Ros Sanchez et al.  within the combined modified teaching of the Using Vehicle Synthesis Generative Adversarial Networks to Improve Vehicle Detection in Remote Sensing Images mentioned by Kun Zheng and the IN-YOLO: Real-Time Detection of Outdoor High Voltage Insulators Using UAV Imaging mentioned by Diana Sadykova because the System and method for generating improved synthetic images mentioned by Ros Sanchez et al. provides a system and method for implementing plurality of neural networks for generating object detection within images.  
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System and method for generating improved synthetic images mentioned by Ros Sanchez et al.  within the combined modified teaching of the Using Vehicle Synthesis Generative Adversarial Networks to Improve Vehicle Detection in Remote Sensing Images mentioned by Kun Zheng and the IN-YOLO: Real-Time Detection of Outdoor High Voltage Insulators Using UAV Imaging mentioned by Diana Sadykova for implementation a system and method with plurality of neural networks for generating object detection within images.  

As per Claim 4, Combination of Kun Zheng and Diana Sadykova and Ros Sanchez et al. teach claim 3,
Combination of Kun Zheng and Diana Sadykova does not explicitly teach wherein the input image includes one or more regional features of the first geographical region that are not present in the second geographical region.  
Within analogous art, Ros Sanchez et al. teaches wherein the input image includes one or more regional features of the first geographical region that are not present in the second geographical region ( Paragraph [0057]).  

As per Claim 23, Combination of Kun Zheng and Diana Sadykova and Ros Sanchez et al. teach claim 21,
The limitation within claim 23 is similar to the limitations within claim 3 ,therefore the prior art within claim 3 teaches the claim limitation within 23.  

As per Claim 24, Combination of Kun Zheng and Diana Sadykova and Ros Sanchez et al. teach claim 23,
The limitation within claim 24 is similar to the limitations within claim 4 ,therefore the prior art within claim 4 teaches the claim limitation within 24.  


5.	Claims 22, 27 and 28     are rejected under 35 U.S.C 103 as being patentable over Kun Zheng(NPL Doc.: “Using Vehicle Synthesis Generative Adversarial Networks to Improve Vehicle Detection in Remote Sensing Images,” 4 September 2019, IEEE TRANSACTIONS ON POWER DELIVERY, ISPRS Int. J. Geo-Inf. 2019, 8, 390;Pages 1-9) in view of  Diana Sadykova (NPL Doc.: “IN-YOLO: Real-Time Detection of Outdoor High Voltage Insulators Using UAV Imaging,” September 30, 2019, IEEE TRANSACTIONS ON POWER DELIVERY, VOL. 35, NO. 3, JUNE 2020,Pages 1599-1600) in further view of Ros Sanchez et al. (USPUB 20190370666, filed 05/31/2018) and Nguyen (NPL Doc. : object det”, Electrical Power and Energy Systems 99 (2018) 107–120, Pages 109-117).


As per Claim 22, Combination of Kun Zheng and Diana Sadykova and Ros Sanchez et al. teach claim 21,
The limitation within claim 22 is similar to the limitations within claim 2 ,therefore the prior art within claim 2 teaches the claim limitation within 22.  

As per Claim 27, Combination of Kun Zheng and Diana Sadykova and Ros Sanchez et al. teach claim 21,
The limitation within claim 27 is similar to the limitations within claim 7 ,therefore the prior art within claim 7 teaches the claim limitation within 27.  

As per Claim 28, Combination of Kun Zheng and Diana Sadykova and Ros Sanchez et al. teach claim 21,
The limitation within claim 28 is similar to the limitations within claim 8 ,therefore the prior art within claim 8 teaches the claim limitation within 28.  
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

6.          Claims 9 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 9 , prior art of record does not teach or suggest the limitation mentioned within claim 9 : “…the input image shows one or more utility assets in respective locations, and wherein: generating from the input image a corresponding reference image comprises generating the reference image to have respective locations of the one or more utility assets that are the same as the locations of the corresponding utility assets in the input image.”

As to claim 29, prior art of record does not teach or suggest the limitation mentioned within claim 29: “…the input image shows one or more utility assets in respective locations, and wherein: generating from the input image a corresponding reference image comprises generating the reference image to have respective locations of the one or more utility assets that are the same as the locations of the corresponding utility assets in the input image.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637